Respondent has moved this court to dismiss the appeal herein or to affirm the judgment upon the ground that the appeal was taken for delay only and that the questions on which decision of the case depends are so insubstantial as to require no further argument. The motion is presented by virtue of the provisions of section 3, rule V, of the Rules for the Supreme Court and District Courts of Appeal. [1] Examination of appellant's brief discloses that two contentions are presented therein which it is claimed warrant a reversal of the judgment. These contentions are, first, that there was an entire lack of evidence to support the judgment, and, second, that the court erred in giving certain instructions to the jury. It is at once apparent that proper consideration of these questions can be had only after careful examination of the transcript which contains all of the evidence produced upon the trial of the case and all of the instructions given by the court to the jury. This court has recently announced the policy that in cases where it appears that an examination of the entire record is required in order to determine the questions presented by the appeal, a motion for dismissal thereof or for affirmance of the judgment under the above-mentioned rule will be denied (City of Los Angeles v. Los Angeles Inyo Farms Co.,126 Cal.App. 61 [14 P.2d 339]; Brown v. Gow, 126 Cal.App. 113
[14 P.2d 322]).
The motion is therefore denied.
Barnard, P.J., and Marks, J., concurred.